JUSTICE BARRY, dissenting: I cannot agree with the strained construction given the separation agreement by the majority in this case, and I therefore dissent. It is difficult to imagine language which could more explicitly prohibit judicial modification of support payments than that contained in paragraph 10: “Terms of this marital separation agreement shall not be changed or modified without the agreement and consent of both parties.” The majority has disregarded the plain language of this provision and has managed to read into paragraph 4 an agreement to permit judicial modification of the maintenance provisions without consent of both parties. The majority then concludes that the agreement to nonconsensual modification by a court in paragraph 4 is one of the terms that cannot be modified without the consent of both parties under paragraph 10. By my view, this reasoning is implausible on its face, and it misconstrues the provisions contained in paragraph 4. There is nothing there that would explicitly or implicitly indicate an intention to allow judicial modification of maintenance. Examination of the relevant sentences of paragraph 4, one at a time, will clarify the intention of the parties: “Respondent shall pay to Petitioner as maintenance the sum of Eleven Hundred Dollars ($1,100.00) per month commencing as of June 1, 1983, and continuing until February, 1984, when Petitioner is first eligible to receive social security.” This simply says Emily is to receive $1,100 maintenance from Robert each month until she becomes eligible for social security benefits. “Beginning in February, 1984, Respondent’s maintenance payments to Petitioner shall be reduced by the amount of Petitioner’s initial monthly social security grant.” As soon as Emily is eligible for social security benefits, Robert’s obligation decreases by the amount of the benefits Emily will receive. “Pursuant to Section 502(f) of ‘An Act in Relation to Marriage and Dissolution of Marriage,’ the parties agree that maintenance shall not be reduced as a result of any increases in Petitioner’s social security grant.” Robert’s obligation to pay maintenance will not decrease in the event Emily later receives increases in her social security benefits. Thus, any cost of living adjustments would be fully available to Emily. “In no event shall total maintenance go below $1,100 which will include maintenance plus social security.” Robert’s obligation to pay maintenance could increase in the event Emily’s social security benefits would later decrease. In other words, Robert must guarantee Emily a minimum of $1,100 monthly income from maintenance plus social security. There is not the" slightest hint that the parties contemplated a possible judicial modification of these maintenance provisions. To the contrary, the language has been drafted with some care to eliminate the necessity of resort to the court in the event of either an increase or a decrease in Emily’s social security income. The nonmodification provision of paragraph 10 ought to be given effect. I would affirm the trial court.